Greylock Capital Financial Advisors LLC
Statement of Financial Condition
As of December 31, 2019

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                                  $      4,024
      Amounts due from related parties                                204,719

      Total Assets                                                    208,743

      Liabilities
      Accounts payable and accrued expenses                           200,000

      Total liabilities                                               200,000

      Members’ capital                                                  8,743




      NOTES:
      1. Information presented for 2019 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
Greylock Capital Financial Advisors LLC
Consolidated Statement of Operations
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




                                                                             GCFA
         Operating Income
         Interest income                                                          130
         Other income                                                         408,000

         Total operating income                                               408,130

         Operating expenses
         Administrative and operating expenses                                     35
         Legal and professional fees                                          400,000
         Total operating expenses                                             400,035

         Net Income/(Loss)                                               $      8,095


         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Cash Flows
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




     Cash flows from operating activities
         Net Income                                                                           $       8,442,983
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                        -
         Change in operating assets and liabilities                                                          -
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                   303,292
             Investment in Funds, at fair value                                                       5,158,051
             Amounts due from related parties                                                        (1,493,283)
             Amounts due to related parties                                                              21,573
             Other liabilities                                                                          100,000
     Net cash provided by operating activities                                                       12,532,616

     Cash flows from investing
         Disposals of fixed assets                                                                           -
         Purchases of fixed assets                                                                           -
     Net cash provided by investing activities                                                               -

     Cash flows from financing activities
         Capital Contributions                                                                        276,057.00
         Distributions                                                                            (11,396,592.00)
     Net cash provided by financing activities                                                       (11,120,535)

         Net Change in Cash and Restricted Cash                                                       1,412,081
         Cash & Restricted Cash Balance at Beg of Period                                                  5,741
         Cash & Restricted Cash Balance at End of Period                                              1,417,822




         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the
         prior written approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2019




                                                                           GCFA
          Members' Capital, beginning of the year                      $        623
          Contributions                                                           25
          Distributions                                                         -
          Net increase in Members’ capital resulting from operations          8,095
          Members' Capital, at the end of the year                            8,743
Greylock Capital Financial Advisors LLC
Statement of Financial Condition
As of December 31, 2020

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                                 $      15,933

      Total Assets                                                     15,933

      Liabilities
      Other liabilities                                               203,999

      Total liabilities                                               203,999

      Members’ capital                                                (188,066)




      NOTES:
      1. Information presented for 2020 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
      approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Operations
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




                                                                             GCFA
         Operating Income
         Other income                                                         408,000

         Total operating income                                               408,000

         Operating expenses
         Administrative and operating expenses                                     91
         Total operating expenses                                             400,223

         Net Income/(Loss)                                               $      7,777


         NOTES:
         1. Information presented for 2020 is based on unaudited data.

         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Cash Flows
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




    Cash flows from operating activities
        Net Income                                                                        $   7,778.00
        Adjustments to reconcile to net cash provided by/(used in) operations:
           Accounts payable and accrued expenses                                              (200,000)
           Amounts due to related parties                                                          132
           Other liabilities                                                                   204,000
    Net cash provided by operating activities                                                   11,910

    Cash flows from financing activities
        Capital Contributions                                                                      -
        Distributions                                                                              -
    Net cash provided by financing activities                                                      -

         Net Change in Cash and Restricted Cash                                                11,910
         Cash & Restricted Cash Balance at Beg of Period                                        4,024
         Cash & Restricted Cash Balance at End of Period                                       15,934




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




                                                                         GCFA
          Members' Capital, beginning of the year                      $ (195,976)
          Contributions                                                       133
          Distributions                                                       -
          Net increase in Members’ capital resulting from operations        7,777
          Members' Capital, at the end of the year                       (188,066)
Greylock Capital Financial Advisors LLC
Statement of Financial Condition
As of January 31, 2021

(expressed in U.S. dollars)




     Assets
     Cash and cash equivalents                                $      15,933
     Investment in wholly owned subsidiaries                            -
     Investment in Funds, at fair value                                   0
     Amounts due from related parties                                     0
     Restricted cash                                                      0
     Fixed assets, net of accumulated depreciation                        0
     Management and incentive fees receivable                             0
     Other receivables                                                    0
     Deferred tax asset                                                   0
     Prepaid expenses                                                     0
     Other assets                                                         0

     Total Assets                                                    15,933

     Liabilities
     Compensation payable                                                0
     Incentive compensation payable                                      0
     Third-party marketing fees payable                                  0
     Amounts due to related parties                                      0
     Accounts payable and accrued expenses                               0
     Capital contribution received in advance                            0
     Redemptions payable                                                 0
     Other liabilities                                                   0
     Current income tax liabilities                                      0
     Deferred tax liabilities                                            0

     Total liabilities                                                   0

     Members’ capital                                                15,934




     NOTES:
     1. Information presented for 2021 is based on unaudited data.
     2. This document is confidential and may not be
     copied or disseminated without the prior written
     approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Operations
For the period ended Jan 31, 2021

(expressed in U.S. dollars)




                                                                            GCFA
         Operating Income
         Dividend Income from Subsidiaries                             $            -
         Management fees                                                            -
         Unrealized on funds                                                        -
         Interest income                                                            -
         Other income                                                           204,000

         Total operating income                                                 204,000

         Operating expenses
         Administrative and operating expenses                                      -
         Total operating expenses                                                   -

         Net Income/(Loss)                                             $        204,000


         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without th
Greylock Capital Financial Advisors LLC
Statement of Cash Flows
For the period ended Jan 31, 2021

(expressed in U.S. dollars)




                                                                                              GCFA
     Cash flows from operating activities
         Net Income                                                                       $   204,000.00
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                -
         Change in operating assets and liabilities
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                -
             Investment in Funds, at fair value                                                      -
             Accounts payable and accrued expenses                                                   -
     Net cash provided by operating activities                                                       -

     Cash flows from investing
         Disposals of fixed assets
         Purchases of fixed assets
     Net cash provided by investing activities

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                     -
         Cash & Restricted Cash Balance at Beg of Period                                         15,933
         Cash & Restricted Cash Balance at End of Period                                         15,933




         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Financial Advisors LLC
Statement of Changes in Members' Capital
For the period ended Jan 31, 2021




                                                                           GCFA
          Members' Capital, beginning of the year                      $    (188,067)
          Adjustments to Retained Earnings
          Contributions                                                            0
          Distributions                                                           (0)
          Net increase in Members’ capital resulting from operations         204,000
          Members' Capital, at the end of the year                            15,934
